Citation Nr: 1724789	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for tinea corporis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a noncompensable evaluation for service-connected tinea corporis.  

In April 2010, the Veteran in a second VA Form 9, confirmed his earlier request for a travel board hearing.

In July 2011, the Veteran was scheduled for a travel board hearing on August 12, 2011.  

In an August 2011 letter, the Veteran's representative requested to reschedule the Veteran's hearing.  Attached to that same letter was a statement by the Veteran requesting to cancel his travel board hearing scheduled for August 12, 2011.  

In September 2013 and July 2016, the Board remanded the claim for further development.

In a March 2017 motion, the Veteran, through his representative, confirmed his request for a travel board or video conference Board hearing, whichever is available soonest. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veteran's request for a hearing, this case must be remanded to schedule the Veteran for a travel board or video teleconference Board hearing, whichever is available soonest.  38 C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for either a travel board or video teleconference Board hearing, whichever is available soonest, in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the Veteran subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




